DETAILED ACTION
This action is responsive to the RCE filed on January 22, 2021.
Claims 1, 4-5, 8 and 15 have been amended.
Claims 1-20 have been examined. Claims 1-20 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendments
The objection of claims 4-5 has been withdrawn in view of applicant’s amendments.

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1, 8 and 15 are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:  	In claims 1, 8 and 15:
“while recording the data that reflects the user interactions with the multiple user interface objects of the first user interface, and for each interaction with an associated user interface object of the first user interface that is included in the recorded data, automatically generating a natural language statement that reflects an intent of the interaction with an associated user interface object, then storing, for each user interaction, both (i) the natural language statement that was automatically generated for the interaction and (ii) data characterizing the user interaction, as an entry for the user interaction in a test script;
autonomously self-healing the test script for execution on a second user interface, comprising:
for an entry of the test script that is associated with a particular user interface object that has been updated in the second user interface, and upon determining that the data characterizing the user interaction that is stored in the entry has failed to identify a particular candidate user interface object of the second user interface from among two or more candidate user interface objects of the second user interface, selecting, from among the two or more candidate user interface objects of the second user interface, the particular candidate user interface object of the second user interface that is ascribed an action that best matches an action included in the natural language statement of the entry; and
executing the autonomously self-healed test script on a second user interface, comprising executing the natural language statement associated with the particular user interface object in connection with the selected user interface object of the second user interface.”

The following prior art references being made of record were found to be relevant to allowed independent claims 1, 8 and 15. A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Dsouza (US Pub. No. 2018/0267877)  	Dsouza set forth a method for automatic generation of a test script. The method may include acquiring a plurality of test steps from a database, the plurality of test steps being associated with a test case and including one or more words in natural language. The method may also include identifying, using natural language processing on the plurality of test steps, one or more actions to be performed in a testing process. The method may include generating, based on the identified one or more actions, the test script to perform the plurality of test steps. The method may further include identifying, by performing the natural language processing on the plurality of test steps, an expected test result associated with each test step.  The method may additionally include generating, a validation script based on the expected test result associated with each of the plurality of test steps. However, Dsouza does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 8 and 15. 

  	Talukdar et al. (US Pub. No. 2020/0104241)  	Talukdar set forth a method for receiving a first test script in a file as text; receiving the file at a Behavior Driven Development (BDD) test integration module; 

  	Bigham et al. (US Pub. No. 2011/0196853)  	Bigham set forth a method for automatically generating a script for a target web interface instance. The method includes receiving a task description of a task to be completed on a target web interface instance. The method also includes repeating steps until the task is completed.  The repeating steps include determining from the target web interface instance a plurality of actions that may be performed on the target web interface instance and using the task description, predicting which action of the plurality of actions from the target web interface instance is an action most likely to be selected.  The repeating steps also include performing the action most likely to be selected, thus proceeding to a first web interface instance and setting the first web interface instance as the target web interface instance. However, Bigham does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 8 and 15.    	
Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; . Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner Anibal Rivera, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 7:30 AM to 5:00 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272-6799.
  	Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).